

116 S2105 IS: To amend the Clean Air Act to clarify when a physical change in, or change in the method of operation of, a stationary source constitutes a modification, and for other purposes.
U.S. Senate
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2105IN THE SENATE OF THE UNITED STATESJuly 11, 2019Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to clarify when a physical change in, or change in the method of
			 operation of, a stationary source constitutes a modification, and for
			 other purposes.
	
 1.Clarification of definition of modificationSection 111(a)(4) of the Clean Air Act (42 U.S.C. 7411(a)(4)) is amended— (1)by striking (4) The term modification means and inserting the following:
				
					(4)Modification
 (A)In generalThe term modification means; and (2)by adding at the end the following:
				
 (B)Associated definitionFor purposes of subparagraph (A), a physical change in, or change in the method of operation of, a stationary source shall be considered to increase the amount of any air pollutant emitted by the stationary source only if the maximum achievable hourly emissions rate of the stationary source after the change will be higher than—
 (i)the maximum achievable hourly emissions rate of the stationary source as the stationary source was originally designed; and
 (ii)the maximum hourly emissions rate of the stationary source that was actually achieved during the 10-year period preceding the change..